Citation Nr: 9928341	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-04 563	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a stomach 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an eye disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a skin rash.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to January 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1996 
rating decision by the RO which denied the veteran's 
application to reopen claims for service connection for a 
stomach disorder, an eye disorder, and a skin rash.


FINDINGS OF FACT

1.  In an unappealed December 1994 decision, the RO denied 
claims for service connection for an eye disorder and a skin 
rash, and denied an application to reopen a claim for service 
connection for a stomach disorder.

2.  The evidence submitted since the December 1994 RO 
decision is cumulative and redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for a 
stomach disorder, eye disorder, and a skin rash.



CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the final 1994 RO decision, and his claims for service 
connection for a stomach disorder, an eye disorder, and a 
skin rash are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1999); 38 C.F.R.§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Coast Guard 
from September 1969 to January 1974.  

His service medical records include an August 1969 enlistment 
examination which notes no stomach or eye disorder (other 
than slightly diminished vision of 20/25 in both eyes); the 
examination notes a skin disorder, tinea versicolor.  

Concerning the skin, service medical records show that in 
February 1970 the veteran was seen for macerated skin under 
the foreskin of the penis; he was given ointment and 
instructed on hygiene.  In August 1970, the veteran had a 
dermatitis lesion of the nose, said to be secondary to an 
upper respiratory infection, and the lesion was responding to 
medication.  

Regarding the eyes, service medical records show that in July 
1970 the veteran complained that he was having difficulty 
seeing the compass at night when performing helmsman duties, 
and he said that in the dark he could focus on objects only 
for a short period of time as his eyes would begin to water.  
The eyes were normal on examination, and distant vision was 
20/30 in the left eye and 20/25 in the right eye.  Mild 
myopia was diagnosed.  In August 1970, the veteran reported 
that while painting he got paint chips in his eyes; such were 
removed.  A few days later in August 1970, he complained of 
getting paint in the right eye; the impression was 
conjunctivitis of the right eye, chemical; and the eye was 
rinsed.  In December 1970, the veteran was referred to the 
eye clinic due to routine eye refraction.  It was reported 
that he broke his glasses.  The impression was astigmatism.

Service medical records show that the veteran was treated on 
multiple occasions for complaints of nausea, vomiting, 
stomach pains, and having an upset stomach.  Diagnoses during 
this time were functional gastrointestinal (GI) distress, 
motion sickness, stomach muscle strain, seasickness, viral 
gastroenteritis, and acid indigestion.  Reports from 1973 
reveal that gastroenterology work-up was negative.  In 1973, 
the gastroenterology clinic diagnosed recurrent nausea and 
vomiting with no evidence for organic disease.  The 
impression was that his complaints were possibly psychogenic 
in origin.  

A January 1974 service discharge examination revealed that 
the veteran's abdomen, eyes, and skin were normal; he had 
bilateral visual acuity of 20/30.

In June 1974, the veteran filed a claim for service 
connection for a stomach condition.

VA examination in September 1974 revealed that the veteran 
had normal skin.  It was noted that he wore glasses.  He 
complained of epigastric cramping pain.  Physical examination 
of the abdomen was negative.  The diagnosis was no 
gastrointestinal or general medical abnormalities.

In December 1974, the RO denied service connection for a 
stomach disorder.  The veteran was notified of the adverse 
determination but did not appeal.

In April 1979, the veteran again claimed service connection 
for a stomach condition.  He submitted copies of his service 
medical records. 

In May 1979, the RO denied the application to reopen the 
claim for service connection for a stomach disorder.  In June 
1979, the veteran was notified of this determination, and he 
did not appeal.

In September 1994, the veteran filed an application to reopen 
the claim of service connection for a stomach disorder.  He 
also filed claims for service connection for an eye disorder 
and for a skin rash.  The veteran stated that he had a 
painful stomach disorder.  He related that he had an eye 
problem which involved problems with his sight.  He also 
related that he had a painful rash of the genital area.

In December 1994, the RO denied the veteran's application to 
reopen the claim for service connection for a stomach 
disorder, and the RO also denied the claims for service 
connection for an eye disorder and a skin rash.  The veteran 
did not appeal the RO's adverse determinations.

In a January 1996 statement, Scott Shepperd, M.D. related 
that he had examined the veteran in August 1995 and in 
November 1995.  He reported that the veteran had 
hypertension, GI reflux and abdominal pain, and a bulging 
lumbar disc (not herniated).  He stated that the veteran also 
had a painful penile hypopigmentation rash and a diffuse skin 
rash (crusted macules on his chest and thighs) which he had 
had for the past 10 years.  Dr. Shepperd also related that 
the veteran had "blurry vision" as a result of trauma to 
the eye suffered when "glass 'spattered in his eye while in 
the service'."  He stated that the old records the veteran 
provided confirmed the presence of the rashes going back 10 
years.  He stated that he had no documentation of his 
physical evaluation during his actual military duty, or any 
documentation of what chemicals he stated he was exposed to.  
Dr. Shepperd stated that based on the veteran's current 
physical condition, it was possible that his rash and penile 
pain were a result of a chemical exposure, but without 
further documentation from the military it was impossible to 
conclude this definitively.

In February 1996, the veteran requested that his claims of 
service connection for a stomach disorder, an eye disorder, 
and a skin disorder be reopened.  His applications to reopen 
the claims were denied by the RO in February 1996.

During an August 1996 RO hearing, the veteran testified that 
he had a stomach disorder, an eye disorder, and a rash of the 
groin area which began in service.  He stated that he was 
treated throughout service for these disorders.  He claimed 
that he developed a skin disorder due to being exposed to a 
chemical while aboard ship. He testified that he had an eye 
disorder due to glass falling in his eye while he was working 
on the ship's deck.  He related that he was treated after 
service for his claimed disorders.

In August 1996, the RO requested medical records from the VA 
medical center since service.  Their response was that there 
were no records found in archives and that the veteran had 
only one visit to the emergency room in 1985.

A statement dated in October 1996 from a "military co-
worker" relates that this individual worked with the veteran 
for 4 years and that the veteran was a good co-worker.  The 
individual stated that he was aware of the veteran's 
condition in the military service and that the veteran had a 
serious condition.  (The condition referred to was not 
specified.)

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for a stomach disorder was denied by the 
RO in December 1974, and applications to reopen the claim 
were denied by the RO in May 1979 and December 1994.  In 
December 1994, the RO also denied service connection for an 
eye disorder and for a skin rash.  The veteran did not appeal 
these RO decisions, and they are considered to be final, with 
the exception that the claims may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105.  The question now presented is whether new and 
material evidence has been presented, since the 1994 RO 
decision, which would permit the reopening of the claims.  
Evans v. Brown, 9 Vet.App. 273 (1996); Manio v. Derwinski, 1 
Vet.App. 140 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3rd 1356 (Fed.Cir. 
1998).

A.  Stomach Disorder

Evidence considered at the time of the 1994 RO decision, 
denying the veteran's request to reopen the claim of service 
connection for a stomach disorder, included his service 
medical records from his 1969-1974 active duty, a post-
service 1974 VA examination, and the veteran's statements.  
Service medical records show that the veteran was treated on 
numerous occasions for stomach complaints, although a work-up 
near the end of his service found no evidence of organic 
disease, and the 1974 discharge examination found no stomach 
disorder.  The post-service 1974 VA examination led to a 
diagnosis of no gastrointestinal abnormalities.  In his 
various post-service statements, the veteran asserted that he 
had a stomach disorder due to service.

Evidence submitted after the 1994 RO decision includes a 1996 
letter from Dr. Shepperd, RO hearing testimony in 1996 and 
additional written statements by the veteran, and a 1996 
written statement from a "military co-worker" of the 
veteran.  

In a 1996 letter, Dr. Shepperd noted he had examined the 
veteran in 1995 and that that the veteran had GI reflux and 
abdominal pain.  Although this evidence may be new, it is not 
material as it does not show that the veteran currently has a 
stomach/GI disorder linked to service; the evidence, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

The veteran's additional written statements and 1996 hearing 
testimony are reiterations of his previously considered 
assertions, and as such are not new evidence.  Reid v. 
Derwinski, 2 Vet.App. 312 (1992).  Moreover, his assertions 
that he currently has a stomach disorder which had its onset 
in service are not material evidence to reopen the claim 
since, as a layman, he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Although the 
1996 letter from the veteran's co-worker is new, it is not 
material as it does not specifically refer to a stomach 
disorder.

In summary, the Board finds that the evidence received since 
the 1994 RO decision is not new and material.  Consequently, 
the claim for service connection for a stomach disorder is 
not reopened, and the application to reopen must be denied.

B.  Eye Disorder

Refractive error of the eye is not a disease or injury for 
which service connection may be established.  38 C.F.R. 
§ 3.303(c).

Evidence on file at the time of the December 1994 RO rating 
decision denying service connection for an eye disorder 
included the veteran's service medical records from his 1969-
1974 active duty, a post-service 1974 VA examination, and 
written statements from the veteran.  Service medical records 
show that in 1970 the veteran was treated due to getting 
paint chips in his eyes, and shortly thereafter for getting 
paint in his right eye with conjunctivitis.  These minor 
conditions readily cleared with treatment.  The service 
medical records note that the veteran had refractive error 
(which may not be service connected) and was prescribed 
glasses.  The 1974 discharge examination revealed that the 
veteran eyes were normal (with the exception of some 
refractive error).  The post-service VA examination in 1974 
noted that the veteran wore glasses.

Evidence received after the December 1994 RO rating decision 
includes a 1996 letter from Dr. Shepperd, RO hearing 
testimony in 1996 and written statements by the veteran, and 
a 1996 statement from the veteran's co-worker.  In a 1996 
letter, Dr. Shepperd, who examined the veteran in 1995, 
related that the veteran suffered from blurry vision as a 
result of trauma to the eye suffered when glass spattered in 
his eye while in the service.  While the evidence is new, it 
is not material.  Information involving the veteran suffering 
an eye injury due to glass "spattering" in his eye was 
provided to Dr. Shepperd by the veteran and is not 
substantiated by the evidence of record.  Consequently, such 
statement has no probative value and is not material evidence 
to reopen a claim.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
The statement by Dr. Shepperd is not material evidence since, 
by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to decide the merits of the claim.  
38 C.F.R. § 3.156.  Moreover, the 1996 statement from the 
veteran's co-worker is not material as it does not 
specifically pertain to the veteran's eyes.

Finally, the veteran's assertions made during his 1996 RO 
hearing and in written statements, to the effect that he has 
an eye disorder due to an injury in service, is not new 
evidence, as such assertions are redundant.  Reid, supra.  
The additional assertions also are not material evidence 
because, as a layman, he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.

In summary, the Board finds that the evidence received since 
the 1994 RO decision is not new and material.  Consequently, 
the claim of service connection for an eye disorder is not 
reopened, and the application to reopen must be denied.

C.  Skin Rash

Evidence on file at the time of the December 1994 RO decision 
denying service connection for a rash includes the veteran's 
service medical records from his 1969-1974 active duty.  Such 
showed tinea versicolor prior to entry into service.  During 
service, the veteran had acute and transitory skin problems 
of the foreskin and the nose, and no skin disorder was 
evident at the discharge examination.  A post-service 1974 VA 
examination was also negative for any complaints, findings, 
or diagnosis of a skin disorder. 

Evidence received after the December 1994 RO decision denying 
service connection for a rash includes a 1996 letter from Dr. 
Shepperd, a 1996 statement from the veteran's co-worker, and 
1996 RO hearing testimony and written statements by the 
veteran.  In the 1996 statement, Dr. Shepperd (who examined 
the veteran in 1995) stated that the veteran had a painful 
penile hypopigmented rash and a diffuse skin rash (crusted 
macules on his chest and thighs) which he had had for the 
past 10 years.  Dr. Shepperd stated that the old records that 
the veteran provided confirmed the presence of the rashes 
going back 10 years.  He also stated that he had no 
documentation of the veteran's physical evaluation during his 
military service and that he did not have any documentation 
of what chemicals the veteran was exposed to in service.  He 
opined that it was possible that the rash and penile pain 
were the result of a chemical exposure but that without 
further documentation from the military it was impossible to 
conclude this definitively.  This statement is speculative in 
nature and does not specifically relate the veteran's skin 
disorder to service, and moreover, is based on the 
unsubstantiated lay history provided by the veteran.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Although new, 
this statement, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156.

The veteran's recent statements that he currently has a skin 
rash due to chemical exposure in service are not new as they 
are cumulative or redundant of his statements which were of 
record at the time of the prior final RO denial of the claim 
for service connection.  Reid, supra.  Moreover, his lay 
assertions as to medical causality are not competent evidence 
or material evidence to reopen the previously denied claim.  
Moray v. Brown, 5 Vet.App. 211 (1993).  The 1996 statement 
from the veteran's co-worker is not material evidence as such 
statement does not specifically refer to a skin disorder.

The Board concludes that new and material evidence has not 
been submitted since the final 1994 RO decision which denied 
service connection for a skin disorder.  Thus, the claim has 
not been reopened, and the application to reopen the claim 
must be denied.




ORDER

The applications to reopen previously denied claims for 
service connection for a stomach disorder, an eye disorder, 
and a skin rash are denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals




 

